—Order, Supreme Court, New York County (Barry Cozier, J.), entered August 15, 2000, which, to the extent appealed from as limited by the brief, denied defendants’ cross motions for summary judgment dismissing plaintiiFs first and second causes of action for breach of contract, unanimously affirmed, with costs.
Summary judgment dismissing plaintiiFs breach of contract causes was properly denied. The record discloses that the parties were in accord as to the essential elements of the construction subcontract between them, there having been a meeting of the minds as to price, scope of work and time of performance. That the parties may have contemplated a more comprehensive expression of their understanding did not under the circumstances herein render their initial agreement ineffectual (see, Henri Assocs. v Saxony Carpet Co., 249 AD2d 63, 66-67; Conopco, Inc. v Wathne Ltd., 190 AD2d 587). PlaintiiFs partial performance of the agreed upon work, accepted by defendant Case without objection, as well as written confirmation of the subject subcontract objectively manifest the parties’ intent to be contractually bound and suffice at least to raise factual issues as to the viability of defendants’ Statute of Frauds defense (see, New Eynon Assocs. v Lehman Bros. Holdings, 275 AD2d 642, 643; Lehrer McGovern Bovis v New York Yankees, 207 AD2d 256, 259). Concur — Rosenberger, J. P., Williams, Mazzarelli, Rubin and Buckley, JJ.